Exhibit 10.43


NOTE: Portions of this Exhibit are the subject of a Confidential Treatment
Request by KLA-Tencor Corporation to the Securities and Exchange Commission (the
“SEC”). Such portions have been redacted and are marked with a “**” in place of
the redacted language. The redacted information has been filed separately with
the SEC.
[a52990.jpg]
FY12 EXECUTIVE INCENTIVE PLAN
(Annual Executive Bonus)


Plan Summary
The KLA-Tencor Executive Incentive Plan (the “Plan”) is intended to motivate
senior executives to achieve short-term and long-term corporate objectives by
providing a competitive bonus for target performance and potential upside for
outstanding performance.


Plan Period
This Plan is effective for the fiscal year period from July 1, 2011 through June
30, 2012. Newly eligible employees (e.g. employees promoted to an
incentive-eligible position for the first time or a new hire) must be in an
eligible position on or before April 1, 2012 and recorded in the HR system in
order to qualify for participation in this fiscal year.


Eligible Positions
The Company's Chief Executive Officer (CEO) and Executives holding a position at
the X02 level and above are eligible to participate in the Plan.


Program Payments
Bonus payments, based on performance during the Plan Period, will be paid within
90 days following June 30, 2012. Bonus calculations are based on paid base
salary for the applicable Plan Period. Paid base salary includes base salary and
seasonal bonuses paid in some countries if the seasonal bonus is considered a
component of the employee's annual salary. Paid base salary does not include
relocation allowances and reimbursements, tuition reimbursements,
car/transportation allowances, expatriate allowances, commissions, long-term
disability payments, or bonuses paid during the fiscal year. A participant must
be a regular, active employee of the Company on the date of the payout in order
to receive payment. Employees who are promoted or hired into an eligible
position during the year (on or before April 1) will have their payouts
calculated on paid salary from the effective date of the promotion or hire. If
an employee's target bonus changes during the year, the payout will be prorated.


Target Bonus
A target bonus is established as a percent of base salary for each Plan
participant.


Funding Threshold
Total available funding for the Plan will be determined by performance against a
threshold level as measured by Balanced Scorecard and Operating Margin (OM) %*
performance for the fiscal year. The Plan will be fully funded (equivalent to
the sum, for all Plan participants in the aggregate, of 3.00 times the product
of each Plan
____________________
* References in this Plan to Operating Margin refer to the Company's calculation
of non-GAAP Operating Margin


participant's target bonus percentage and base salary during the Plan Period)
upon achievement of Operating Margin Performance of **%. This performance
threshold constitutes the performance threshold for purposes of Section 162(m)
of the Internal Revenue Code (Section 162(m)). This fully funded amount
represents the maximum bonus opportunity for each Plan participant and the
maximum total cost of the Plan.



Effective July 1, 2011

--------------------------------------------------------------------------------

Performance Matrix and Determination of Funding Available for Bonus Payments
The level of funding available for payment to participating executives will be
based on performance as measured against the Corporate Balanced Scorecard and OM
performance, as provided in the table (“FY12 Executive Bonus Payout Table”)
below. Amounts in the table represent the multiple of each Executive's target
bonus available for allocation of bonus payments.


[a52991.jpg]


Individual Performance and Determination of Executive Bonus Payments
Each individual Executive's actual bonus payment amount will be based on the
CEO's assessment of the Executive's performance for the year and determination
of an Individual Performance Multiplier (“IPM”) ranging from 80-120%. The IPM is
multiplied by the Executive's target bonus and the multiple achieved from the
Performance Matrix to determine the actual bonus payment amount (see bonus
calculation below). Each Executive's performance will be evaluated based on how
effectively they led their organization as demonstrated against the key Balanced
Scorecard measures and objectives for the Executive's respective organization.
The IPM and final bonus payments for each Plan participant who is an executive
officer of the Company for purposes of Section 16 of the Securities Exchange Act
of 1934, as amended, with the exception of the CEO, will be recommended by the
CEO and reviewed and approved by the Compensation Committee. The IPM and final
bonus for the CEO will be determined by the Company's Board of Directors.
____________________
** This information has been omitted pursuant to a request for confidential
treatment and has been filed separately with the SEC.


Bonus Calculation
The formula for a participant's bonus calculation is:


Participant's Paid Base Salary for Plan Period
x Participant's Target Bonus Percentage
x Payout Multiple from the Executive Bonus Payout Table
x Participant's Individual Performance Multiplier (IPM)


In no event can an individual bonus payment to a participant exceed 3.00 times
such participant's Target Bonus.


General Provisions
The Compensation Committee (or the independent members of the Company's Board of
Directors, within the meaning set forth in Section 162(m) (the “Independent
Directors”)) shall be the Plan Administrator. The Compensation Committee (or the
Independent Directors) shall make such rules, regulations, interpretations and
computations and shall take such other action to administer the Plan as it may
deem appropriate. The establishment of the Plan shall not confer any legal
rights upon any employee or other person for a continuation of employment, nor
shall it interfere with the rights of the Company to discharge any employee and
to treat him or her without regard to the effect which that treatment might have
upon him or her as a participant in the Plan.

Effective July 1, 2011

--------------------------------------------------------------------------------



This Plan shall be construed, administered and enforced by the Compensation
Committee (or the Independent Directors), in its sole discretion. The laws of
the State of California will govern any legal dispute involving the Plan. The
Compensation Committee (or the Independent Directors) may at any time alter,
amend or terminate the Plan, subject to the requirements of Section 162(m).







Effective July 1, 2011